Citation Nr: 1213470	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  05-01 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and J.D. 


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1973 to June 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In October 2007, the Veteran, accompanied by her representative, and a witness testified at a hearing conducted before the undersigned Veterans Law Judge at the local RO.  A transcript of that hearing has been reviewed and associated with the claims file. 

This claim was previously before the Board and remanded for further development in September 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that the September 2010 Board remand instructions were not substantially complied with and as such a remand is necessary. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran's claim was remanded in September 2010 in order for a medical etiology opinion to be obtained.  The examiner was specifically advised that the Veteran was competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinion.  Unfortunately, the December 2010 VA examiner's opinion did not demonstrate that the VA examiner considered the Veteran's lay statements of in-service symptoms.  The examiner concluded that the Veteran's fibromyalgia was less likely as not caused by or a result of active service and explained that there were no symptoms noted in the Veteran's service treatment records.  As such the examiner should be asked to provide an addendum opinion which considers the Veteran's competent statements of in-service symptoms.  Therefore, pursuant to Stegall, a remand for compliance with the directives of the Board's prior remand is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's claims file to be reviewed, if possible by the examiner who performed the December 2010 VA medical examination, for the purpose of preparing an addendum opinion which expresses an opinion as to whether the Veteran's current fibromyalgia is at least as likely as not related to the Veteran's period of service.  The opinion should specifically consider and address the Veteran's competent lay statements of in-service symptoms.  The examiner should provide a rationale for his/her opinion.

2.  After completion of the above action, and any additional notification and/or development deemed warranted, readjudicate the claim, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


